      CASE 0:20-cv-00587-PAM-KMM Document 1 Filed 02/24/20 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA
______________________________________________________________________________

Samuel Pond,                        )
                                    )     Civil Action No. ________________
                      Plaintiff,    )
                                    )
vs.                                 )
                                    )
Union Pacific Railroad Company,     )
a Delaware corporation, and         )
Covia Holdings Corporation, a       )
Delaware Corporation,               )
                                    )
                      Defendants.   )
______________________________________________________________________________

                     COMPLAINT AND DEMAND FOR JURY TRIAL


       COMES NOW Plaintiff Samuel Pond, and for his claims and causes of action against

Defendant, Union Pacific Railroad Company, a Delaware Corporation (UP), and Covia Holdings

Corporation, a Delaware Corporation (Covia), states as follows:

                                    Preliminary Statement

       1.      This is an action to recover damages for personal injuries Plaintiff suffered on

March 15, 2019, while working as a conductor for UP. Plaintiff’s claims against UP are brought

under the Federal Employers’ Liability Act (FELA), 45 U.S.C. §§ 51-60. Plaintiff’s claims against

Covia are brought under Minnesota law.

                                             Parties

       2.      That at all times relevant herein, Plaintiff was a resident and citizen of Eagan,

Minnesota, and was employed by UP as a conductor.

       3.      That at all times relevant herein, UP was a corporation duly organized and existing

under the laws of the State of Delaware, and was duly licensed to operate a system of railroads as
        CASE 0:20-cv-00587-PAM-KMM Document 1 Filed 02/24/20 Page 2 of 7



a common carrier of freight for hire in and through the State of Minnesota, and is engaged as a

common carrier in interstate commerce.

        4.      That at all times relevant herein, Covia Holdings Corporation was a corporation

duly organized and existing under the laws of the State of Delaware, and was duly licensed to

conduct business in the State of Minnesota, including operating a mine and plant in Le Sueur,

Minnesota.

                                      Jurisdiction and Venue

        5.      This Court has subject-matter jurisdiction over Plaintiff’s claims against UP

pursuant to 45 U.S.C. § 56.

        6.      This Court has subject-matter jurisdiction over Plaintiff’s claims against Covia

pursuant to 28 U.S.C. § 1332(a).

        7.      This Court has personal jurisdiction over UP and Covia because they purposefully

availed themselves of the privilege of conducting business activities in the State of Minnesota, and

the incident that is the subject of this lawsuit occurred in the State of Minnesota, creating sufficient

contacts within the state to permit this Court to exercise jurisdiction.

        8.      Venue of this lawsuit in this Court is proper related to UP pursuant to 45 U.S.C. §

56, which allows bringing a lawsuit in a district court in which the cause of action arose.

        9.      Venue of this lawsuit in this Court is proper related to Covia under 28 U.S.C. §

1391(b)(2).

        10.     The action against UP is timely commenced under the FELA pursuant to 45 U.S.C.

§ 56.

        11.     The action against Covia is timely commenced under Minnesota law pursuant to

Minn. Stat. § 541.05, subd. 1(5).



                                                   2
       CASE 0:20-cv-00587-PAM-KMM Document 1 Filed 02/24/20 Page 3 of 7



                                               Facts

       12.     On March 15, 2019, Plaintiff was in the course and scope of his employment

working as a conductor for UP. Plaintiff was part of a two-person train crew, and he and Aaron

Hagen, an engineer, were assigned the job to take train C-BPBT9-13 from UP’s Merriam siding

located near Shakopee, Minnesota to St. James, Minnesota, traveling over UP’s tracks.

       13.     At all times relevant herein, Covia operated a mine and plant near Le Sueur,

Minnesota that abutted the Minnesota River and UP’s tracks. Covia’s operations included mining

and processing silica sand. On its property, Covia maintained several holding ponds.

       14.     On the previous day, March 14, 2019, a train was held at the same departure site

due to flooding that included water over the rail at MP 78 in St. Peter, Minnesota. Additionally,

flash flooding conditions had occurred and were reported at or near Jordan, Minnesota.

       15.     Plaintiff and Engineer Hagen assembled the train, performed the required pre-trip

air test and departed Merriam at about 3:15 a.m.

       16.     Before leaving Merriam, Plaintiff received paperwork for the train as well as the

required track authority from UP’s dispatcher. The paperwork and authority provided by UP

contained no instructions or warnings related to weather or track conditions.

       17.     The train proceeded from Merriam to Le Sueur, Minnesota traveling on UP’s

tracks. While en route the crew received clear signals to proceed.

       18.     As the train traveled down UP’s tracks within the track speed at or near Le Sueur,

Minnesota, the crew saw the track bed had washed away. Engineer Hagen applied an emergency

brake application as a result of the washed-out track.

       19.     The lead locomotive the train crew occupied as well as trailing railcars derailed,

and in doing so, Plaintiff and Engineer Hagen were thrown off their feet and about the locomotive

cab.
                                                 3
      CASE 0:20-cv-00587-PAM-KMM Document 1 Filed 02/24/20 Page 4 of 7



       20.     Shortly after derailing, the locomotive occupied by the train crew caught fire. The

crew tried to evacuate the cab using the front door, but was unable to do so because the door was

jammed and would not open due to an inoperable lock. The train crew was unable to evacuate the

cab using the rear locomotive cab door because of the flames so they evacuated the cab through

the conductor’s side window that was about 18 feet above the ground.

       21.     After escaping the flames of the burning locomotive, the train crew walked south

(or west railroad direction) and contacted UP’s dispatcher to report the incident.

       22.     The train crew was met at the first crossing south of the derailment by emergency

responders walking towards the incident site, and the train crew was taken to a hospital by

ambulance.

       23.     The tracks on which Plaintiff traveled washed out due to flooding caused by the

release of water from Covia’s holding ponds that bordered the Minnesota River and UP’s tracks

as well as the flooding of the Minnesota River due to the heavy rains from the previous day(s).

                                 Count One (UP – negligence – FELA )

       Plaintiff realleges paragraphs 1 through 23 as though set forth at length and in detail herein.

       24.     Due to the negligent acts of UP as set forth below, Plaintiff was caused to be injured

on March 15, 2019, while in the course and scope of his employment working as a conductor for UP.

       25.     Plaintiff’s injuries and resulting damages were caused in whole or in part by the

negligence of UP, its agents, employees and officers in violation of the Federal Employers’

Liability Act (FELA), 45 U.S.C. §§ 51-60, including:

       a. failing to provide a reasonably safe place to work,

       b. failing to inspect, repair and maintain its premises, equipment, tracks and rolling stock,

       c. failing to warn,

       d. failing to adopt reasonable methods and procedures,
                                                  4
      CASE 0:20-cv-00587-PAM-KMM Document 1 Filed 02/24/20 Page 5 of 7




       e. failing to follow and enforce its rules, methods and procedures,

       f. failing to instruct its employees on its rules, methods and procedures,

       g. failing to provide sufficient help,

       h. failing to provide sufficient tools and equipment, and

       i. other acts of negligence as revealed by discovery.

       26.     As a result, Plaintiff was injured, suffered pain in the past and will suffer pain in

the future; has incurred expenses for medical attention and hospitalization, and will incur further

like expenses in the future; has suffered loss of earnings and loss of future earning capacity; has

suffered permanent injury and disability, all to his injury and damage.

                  Count Two (UP – strict liability/negligence per se – LIA)

       Plaintiff realleges paragraphs 1 through 26 as though set forth at length and in detail herein.

       27.     Plaintiff’s injuries and resulting damages were caused in whole or in part by UP’s

violation of the Federal Locomotive Inspection Act (LIA), 49 U.S.C. §§ 20701-20703, and/or

Federal Railroad Administration (FRA) regulations specific to locomotives, when UP used or

allowed to be used on its line of railway, a locomotive engine, including its parts and

appurtenances, that was unsafe to operate without unnecessary danger of personal injury.

       28.     As a result, Plaintiff was injured, suffered pain in the past and will suffer pain in

the future; has incurred expenses for medical attention and hospitalization, and will incur further

like expenses in the future; has suffered loss of earnings and loss of future earning capacity; has

suffered permanent injury and disability, all to his injury and damage.




                                                  5
      CASE 0:20-cv-00587-PAM-KMM Document 1 Filed 02/24/20 Page 6 of 7



             Count Three (UP – strict liability/negligence per se – FRA regulations)

       Plaintiff realleges paragraphs 1 through 28 as though set forth at length and in detail herein.

       29.      Plaintiff’s injuries and resulting damages were caused in whole or in part by UP’s

violation of FRA regulations contained in Title 49, Part 213, when UP failed to comply with Track

Safety Standards setting out requirements for construction of tracks, roadbeds and inspections.

       30.      As a result, Plaintiff was injured, suffered pain in the past and will suffer pain in

the future; has incurred expenses for medical attention and hospitalization, and will incur further

like expenses in the future; has suffered loss of earnings and loss of future earning capacity; has

suffered permanent injury and disability, all to his injury and damage.

                       Count Four (Covia – negligence – Minnesota law)

       Plaintiff realleges paragraphs 1 through 30 as though set forth at length and in detail herein.

       31.      Plaintiff’s injuries and resulting damages were directly caused by the negligence of

Covia in failing to exercise reasonable care including:

       a. failing to inspect, repair and maintain its premises,

       b. failing to warn,

       c. failing to take reasonable steps to prevent and remedy unsafe conditions on its
          premises,

       d. failing to maintain its premises in a reasonably safe condition for its use, and

       e. other acts of negligence as revealed by discovery.

       32.      As a result, Plaintiff was injured, suffered pain in the past and will suffer pain in

the future; has incurred expenses for medical attention and hospitalization, and will incur further

like expenses in the future; has suffered loss of earnings and loss of future earning capacity; has

suffered permanent injury and disability, all to his injury and damage.




                                                  6
      CASE 0:20-cv-00587-PAM-KMM Document 1 Filed 02/24/20 Page 7 of 7



       WHEREFORE, Plaintiff, Samuel Pond demands judgment against Defendants, and each

of them, for recovery of special damages and general damages on the causes of action as set out

above, together with interest as provided by law, for his costs and disbursement and reasonable

attorneys' fees herein.

       Plaintiff demands trial by a jury of six.



                                            HUNEGS, LeNEAVE & KVAS, P.A.


Dated: February 24, 2020                    /s/ Randal W. LeNeave
                                            Randal W. LeNeave, #181122
                                            Attorneys for Plaintiff
                                            1000 Twelve Oaks Center Drive, Suite 101
                                            Wayzata, MN 55391
                                            Tel: (612) 339-4511
                                            Fax: (612) 339-5150
                                            rleneave@hlklaw.com




                                               7
